EXAMINER’S AMENDMENT
Re: Cheung et al.
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Jolene Fernandes on 2/18/2021.
The application has been amended as follows: 

Amendment to the Claims
Please see the attached Examiner’s Amendment to the Claims.

Rejoinder
2.	Claims 41, 42, 45, 48 and 84 were previously withdrawn from consideration as a result of a species election.  Pursuant to the procedures set forth in MPEP § 821.04(a), the species election, as set forth in the Office action mailed on 3/23/2020, is hereby withdrawn and claims 41, 42, 45, 48 and 84 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance:
All previous 103 and ODP rejections are withdrawn in view of (i) applicant’s amendments to the claims to limit the cancer to those which are resistant to PDL1 blockade with an anti-PDL1 antibody or an antigen-binding fragment thereof and/or resistant to PD1 blockade with an anti-PD1 antibody or an antigen binding fragment thereof, and (ii) applicant’s persuasive arguments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HONG SANG/Primary Examiner, Art Unit 1643